Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 11/12/2020. 
Claims 7, 10-12, 19, 23-25, 29 and 30 have been cancelled per preliminary amendments filed 11/12/2020.
Claims 1-6, 8-9, 13-18, 20-22 and 26-28 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-6, 8-9, 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 13 recite the features “sending by the node base station, measurement result information, etc., receiving, by a Distributed Unit of the node base station, a first interface message from the Source Central Unit, the first interface message notifying the Distributed Unit of a handover decision based on the measurement result information, etc.” Said “measurement results information” and “handover decision” are 
Claim 9 appears to recite some clarification features. However, it is unclear whether the recited “handover command message, received over the first interface from the Target Central unit” is a reply message to the communications from the source base station related to the handover decision or independent and additional handover command from the target base station.
All the claims depending from claims 1 and 13 are rejected for the same reason because none of said claims cure the identified deficiencies of the corresponding base claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1-6, 8-9, 13-18, 20-22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sirotkin, et al. (US 2019/0342800 A1), hereinafter (“Sirotkin”), in view of  Park, et al. (US 2015/0049734 A1), hereinafter (“Park”).


Sirotkin discloses a method comprising:
connecting, [by a node base station], with a Source Central Unit of a source donor base station through a first F1 interface (fig.8, pars. 0133-0134, The source gNB 105 may be configured with logical nodes, including one or more of: a gNB central unit (gNB-CU) 107, a gNB distributed unit (gNB-DU) 109, etc., the gNB-CU-CP 107 may be configured to communicate with the gNB-CU-UP 108 over an E1 interface. In some embodiments, the gNB-CU-UP 108 may be configured to communicate user plane messages with the gNB-DU 109 over an F1 user-plane interface (F1-U). In some embodiments, the gNB-CU-CP 107 may be configured to communicate control plane messages with the gNB-DU 109 over an F1 control plane interface (F1-C));
receiving, by a Distributed Unit of the node base station, a first interface message from the Source Central Unit, the first interface message notifying the Distributed Unit of a handover decision [based on the measurement result information]; the first interface message further comprising configuration information (fig.8, par. 0141-0142, the source gNB 105 and/or a component of the source gNB 105 may receive an Xn handover request acknowledgement message. In some embodiments, the source gNB 105 and/or a component of the source gNB 105 may receive the Xn handover request acknowledgement message at the gNB-CU-CP 107, etc., the source gNB 105 and/or a component of the source gNB 105 may transfer an F1 UE context modification request message. In some embodiments, the source gNB 105 and/or a component of the source gNB 105 may transfer the F1 UE context modification request message from the gNB-CU-CP 107 to the gNB-DU 109; also see fig.11 and par. 0174, In operation #5 of 1100, 
creating, by the Distributed Unit, Transport Network Layer connectivity towards a Target Central Unit of a target donor base station responsive to receiving the configuration information (fig. 11 and par. 0174, In operation #10 of 1100, the source gNB -CU-CP 107 sends an SN STATUS TRANSFER message to the target gNB -CU-CP 107. In operation #11 of 1100, the target gNB -CU-CP 107 sends the E1 AP BEARER CONTEXT MODIFICATION REQUEST message to the target gNB -CU-UP 108, including F1-U DL TEID and transport layer address allocated by the target gNB -DU 109, as well as PDCP UL/DL status);
implementing, by the Distributed Unit, a wireless backhaul link with the Target Central Unit utilizing the Transport Network Layer connectivity (fig.11 and par. 0174, In operation #10 of 1100, the source gNB -CU-CP 107 sends an SN STATUS TRANSFER message to the target gNB -CU-CP 107. In operation #11 of 1100, the target gNB -CU-CP 107 sends the E1 AP BEARER CONTEXT MODIFICATION REQUEST message to the target gNB -CU-UP 108, including F1-U DL TEID and transport layer address allocated by the target gNB -DU 109, as well as PDCP UL/DL status. In operation #12 of 1100, the target gNB -CU-UP 108 sends the E1 AP BEARER CONTEXT MODIFICATION RESPONSE message to the target gNB -CU-CP 107);
exchanging, by the Distributed Unit, application layer configuration data with the Target Central Unit through the wireless backhaul link (fig.11 and par. 0174, In operation 
setting up, by the Distributed Unit, a second F1 interface with the Target Central Unit [utilizing the application layer configuration data (fig.11. and par. 0174, In operation #4 of 1100, the F1 UE context setup procedure is performed to setup one or more bearers in the target gNB -DU 109, etc., In operation #11 of 1100, the target gNB -CU-CP 107 sends the E1 AP BEARER CONTEXT MODIFICATION REQUEST message to the target gNB -CU-UP 108, including F1-U DL TEID and transport layer address allocated by the target gNB -DU 109, as well as PDCP UL/DL status); and
releasing, by the Distributed Unit, the first F1 interface with the Source Central Unit (fig.12 and par. 0174, In operation #17 of 1100, the target gNB -CU-CP 107 sends an UE CONTEXT RELEASE message to the source gNB -CU-CP 107. In operations #18 and #20 of 1100, an E1 Bearer context release procedure is performed. In operation #19 of 1100, an F1 UE context release procedure is performed to release the UE context in the source gNB-DU 109).
Sirotkin does not expressly disclose the central unit is of donor base station. Sirotkin also does not expressly disclose the feature “sending, by the node base station, measurement result information to the Source Central Unit and the handover decision is 
However, Park discloses method for performing handover for a relay base station connected to a donor base station (fig.6, relay node (RN) 50 and donor base stations (DeNB) 60 and 61; also see par. 0041). Park specifically discloses:  handover procedure for the mobile relay node is performed. At step S200, a mobile relay node transmits a measurement report to a source DeNB A. At step S210, the source DeNB A transmits a first handover request message for the mobile relay node to a target DeNB B (fig.13 and par. 0126). Park further discloses At step S211, the target DeNB B transmits a first handover request ACK message for the mobile relay node to the source DeNB as a response to the first handover request message. The first handover request ACK message may include available resource at the target DeNB B. At step S221, the target eNB C transmits a second handover request ACK message for the several UEs to the source DeNB A as a response to the second handover request message. At step S212, the source DeNB A transmits a first RRC connection reconfiguration message, to the mobile relay node, including mobility control information for the mobile relay node. The first RRC connection reconfiguration message may include available resource at the target DeNB B, etc. At step S222, the source DeNB A transmits an indication including information on lists of UEs which can be handed over to the target eNB C, etc. (fig. 13 and pars. 0129,-0130). Park further discloses the UE performs handover to the target eNB C, and transmits an RRC connection reconfiguration complete message to the target eNB C. At step S250, the mobile relay node transmits an RRC connection reconfiguration complete message to the target DeNB B (par. 0134).

Sirotkin as modified may further differ in the order of performing the steps recited in the claim. However, said ordering is considered an obvious variation that does not appear to limit or affect the process of Sirotkin as modified. In particular, Sirotkin discloses embodiments are not limited to the name, number, type, ordering, chronological ordering, arrangement or other aspects of the elements shown in FIG. 11 (see par. 0173).

Claim 2
Sirotkin as modified further teaches [T]he method of claim 1, wherein at least one User Equipment is connected to the node base station (Sirotkin, fig.1B and par. 0070, the UE 102 may transmit signals (data, control and/or other) to the gNB 105, and may receive signals (data, control and/or other) from the gNB 105. In some embodiments, the UE 102 may transmit signals (data, control and/or other) to the eNB 104, and may receive signals (data, control and/or other) from the eNB 104, etc., in some embodiments, the UE 102 may transmit signals to a component of a disaggregated gNB 105 (such as the gNB-DU 
 directing, by the Distributed Unit, the connected User Equipment to handover to the target donor base station (fig.8 and par. 0131, when a handover of the UE 102 from a gNB 105 is performed, the gNB 105 may be referred to as a source gNB 105; when a handover of the UE 102 to the gNB 105 is performed, the gNB 105 may be referred to as a target gNB 105; Sirotkin, pars. 0139-0142, the source gNB 105 and/or a component of the source gNB 105 may determine that a handover of the UE 102 (from the source gNB 105 to a target gNB 105) is to be performed, etc., At operation 830, the source gNB 105 and/or a component of the source gNB 105 may transfer an F1 UE context modification request message. In some embodiments, the source gNB 105 and/or a component of the source gNB 105 may transfer the F1 UE context modification request message from the gNB-CU-CP 107 to the gNB-DU 109; also see fig.11 and par. 0174, In operation #8 of 1100, the F1 UE Context Modification procedure is performed to send the handover command to the UE 102);
confirming, by the Distributed Unit, handover of the connected User Equipment to the target donor base station (Sirotkin, fig.8 and par. 0149, At operation 840, the source gNB 105 and/or a component of the source gNB 105 may transfer an F1 UE context modification response message. In some embodiments, the source gNB 105 and/or a component of the source gNB 105 may transfer the F1 UE context modification message from the gNB-DU 109 to the gNB-CU-CP 108. In some embodiments, the source gNB 105 and/or a component of the source gNB 105 may transfer the F1 UE context modification response message to acknowledge the F1 UE context modification request 
requesting, by the Distributed Unit, release of User Equipment context stored at the Source Central Unit. (Sirotkin, fig.11 and par. 0174, In operation #17 of 1100, the target gNB -CU-CP 107 sends an UE CONTEXT RELEASE message to the source gNB -CU-CP 107. In operations #18 and #20 of 1100, an E1 Bearer context release procedure is performed. In operation #19 of 1100, an F1 UE context release procedure is performed to release the UE context in the source gNB -DU 109).

Claim 3
Sirotkin as modified further teaches [T]he method of claim 2, wherein directing connected User Equipment to handover to the target donor base station comprises:
 receiving, by the Distributed Unit, a Handover Command message from at least one of the Source Central Unit or the Target Central Unit (Sirotkin, fig.11 and par. 0174, In operation #5 of 1100, the target gNB -CU-CP 107 responds the source gNB -CU-CP 107 with an XN HANDOVER REQUEST ACKNOWLEDGE message, etc., In operation #8 of 1100, the F1 UE Context Modification procedure is performed to send the handover command to the UE 102); 
generating, by the Distributed Unit, an RRC Handover Command message directing the connected User Equipment to perform a handover procedure and handover to the Target Central Unit (Sirotkin, fig.11 and par. 0174, In operation #8 of 1100, the F1 UE Context Modification procedure is performed to send the handover command to the UE 102); and 


Claim 4
Sirotkin as modified further teaches [T]he method of claim 2, wherein requesting release of User Equipment context stored at the Source Central Unit comprises: responsive to confirming handover of the connected User Equipment, generating, by the Distributed Unit, a User Equipment Context Release Request message requesting the release of User Equipment context stored at the Source Central Unit (Sirotkin, fig.11 and par. 0174, In operation #17 of 1100, the target gNB -CU-CP 107 sends an UE CONTEXT RELEASE message to the source gNB -CU-CP 107. In operations #18 and #20 of 1100, an E1 Bearer context release procedure is performed. In operation #19 of 1100, an F1 UE context release procedure is performed to release the UE context in the source gNB -DU 109); and
 sending, by the Distributed Unit, the User Equipment Context Release Request message to the Source Central Unit through the first F1 interface. (Sirotkin, fig.11 and par. 0174, In operation #19 of 1100, an F1 UE context release procedure is performed to release the UE context in the source gNB -DU 109).




Sirotkin as modified implicitly teaches [T]he method of claim 2, wherein confirming handover of the connected User Equipment to the target donor base station comprises: receiving, by the Distributed Unit, a User Equipment RRC Reconfiguration Complete message from the connected User Equipment confirming handover to the Target Central Unit. (Sirotkin, par. 0169, the user plane message, e.g. Downlink Data Delivery Status (DDDS) is adopted to notify gNB-CU-UP 108 to stop delivering downlink PDCP as soon as F1 UE context modification request is received. In this solution, RRC connection reconfiguration message to the UE 102 may not necessarily be delayed; fig.11 showing UE attaches to target gNB Via RACH; and par. 0174, In operation #8 of 1100, the F1 UE Context Modification procedure is performed to send the handover command to the UE 102, here said UE context modification implicitly comprises sending and receiving RRC Reconfiguration request and complete messages).

Claim 6
Sirotkin as modified further teaches [T]he method of claim 5, further comprising: responsive to receiving the User Equipment RRC Reconfiguration Complete message from the connected User Equipment confirming handover to the Target Central Unit, generating, by the Distributed Unit, at least one Uplink RRC Transfer message to the Target Central Unit for finishing handover of the connected User Equipment; and sending, by the Distributed Unit through the second F1 interface, the at least one Uplink RRC Transfer message to the Target Central Unit, wherein the Uplink RRC Transfer message carries one or more User Equipment RRC Reconfiguration Complete messages received 

	Claim 8
Sirotkin as modified further teaches [T]he method of claim 1, further comprising: receiving, by the Distributed Unit through the first F1 interface, the first interface message from the Source Central Unit, wherein the first interface message carries a User Equipment Context Modification Request message; responsive to receiving the User Equipment Context Modification Request message, performing, by the Distributed Unit, User Equipment context modification; and sending, by the Distributed Unit through the first F1 interface, a User Equipment Context Modification Response message to the Source Central Unit as a confirmation of the User Equipment context modification. (Sirotkin, fig.11 and par. 0174, In operation #8 of 1100, the F1 UE Context Modification procedure is performed to send the handover command to the UE 102; also see fig.8 and par. 0142, At operation 830, the source gNB 105 and/or a component of the source gNB 105 may transfer an F1 UE context modification request message. In some embodiments, the source gNB 105 and/or a component of the source gNB 105 may transfer the F1 UE context modification request message from the gNB-CU-CP 107 to the gNB-DU, etc.).





The claim represents the base station device recited in and performing the method of claim 1. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 1 above.

Claim 14
The claim is rejected using the same grounds and motivation used for rejecting claim 2 above.

Claim 15
The claim is rejected using the same grounds and motivation used for rejecting claim 3 above.

Claim 16
The claim is rejected using the same grounds and motivation used for rejecting claim 4 above.

Claim 17
The claim is rejected using the same grounds and motivation used for rejecting claim 5 above.




The claim is rejected using the same grounds and motivation used for rejecting claim 6 above.

Claim 20
Sirotkin discloses a method comprising:
receiving, by the node base station, a Radio Resource Control Reconfiguration message from the source [donor] base station, the Radio Resource Control Reconfiguration message directing modification of a Radio Resource Control configuration of the node base station and including at least one user equipment Radio Resource Control Reconfiguration message for the connected user equipment connected to the node base station (fig.8, par. 0141-0142, the source gNB 105 and/or a component of the source gNB 105 may transfer an F1 UE context modification request message. In some embodiments, the source gNB 105 and/or a component of the source gNB 105 may transfer the F1 UE context modification request message from the gNB-CU-CP 107 to the gNB-DU 109; also see fig.11 and par. 0174, In operation #5 of 1100, the target gNB -CU-CP 107 responds the source gNB-CU-CP 107 with an XN HANDOVER REQUEST ACKNOWLEDGE message, etc., In operation #8 of 1100, the F1 UE Context Modification procedure is performed to send the handover command to the UE 102);
responsive to receiving the Radio Resource Control Connection Reconfiguration message, the node base station: modifying the Radio Resource Control configuration of the node base station to handover the node base station to a target donor base station, and sending the user equipment Radio Resource Control Reconfiguration messages to 
releasing, by the node base station, the connection with the source donor base station; and sending, by the node base station, a Radio Resource Control Reconfiguration Complete message to the target donor base station confirming handover of the node base station (fig.11 and par. 0174, In operations #14-#16 of 1100, a path switch procedure is performed to update the DL TNL address information for the NG-U towards the core network. In operation #17 of 1100, the target gNB -CU-CP 107 sends an UE CONTEXT RELEASE message to the source gNB -CU-CP 107. In operations #18 and #20 of 1100, an E1 Bearer context release procedure is performed. In operation #19 of 1100, an F1 UE context release procedure is performed to release the UE context in the source gNB -DU 109).
Sirotkin does not expressly disclose the central unit is of donor base station. Sirotkin also does not expressly disclose the features “generating, by a node base station, measurement result information including one or more measured parameters related to the node base station; sending, by the node base station, the measurement result information to a source donor base station” and other explicit message types recited in the above steps. 
However, Park discloses method for performing handover for a relay base station connected to a donor base station (fig.6, relay node (RN) 50 and donor base stations (DeNB) 60 and 61; also see par. 0041). Park specifically discloses:  handover procedure for the mobile relay node is performed. At step S200, a mobile relay node transmits a reconfiguration complete message to the target eNB C. At step S250, the mobile relay node transmits an RRC connection reconfiguration complete message to the target DeNB B (par. 0134).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to configure the base station nodes of Sirotkin to operate as donor and/or relay node base stations, and further to configure said relay base station nodes to  measure, and/or collect measurements, related to the relay base station node and/or neighboring donor base stations nodes, as taught by Park, so as to support capacity assistance of a shadow region or coverage extension through a service 

Claim 21
Sirotkin as modified further teaches [T]he method of claim 20, further comprising: sending, by the node base station to the target donor base station, a user equipment Radio Resource Control Reconfiguration Complete message confirming handover of the connected user equipment. (Park, fig.13 and par. 0134, at step S240, the UE performs handover to the target eNB C, and transmits an RRC connection reconfiguration complete message to the target eNB C. At step S250, the mobile relay node transmits an RRC connection reconfiguration complete message to the target DeNB B).

Claim 22
Sirotkin as modified further teaches [T[he method of claim 21, further comprising: sending, by the node base station the user equipment Radio Resource Control Reconfiguration Complete message to the target donor base station responsive to receiving Radio Resource Control Reconfiguration Complete messages from all user equipment connected to the node base station. (Park, pars. 0133-0134, the mobile relay nodes commands handover to some UEs among UEs which can be handed over to the target eNB C by the indication. Therefore, at step S230, the mobile relay node transmits a second RRC connection reconfiguration message, to the UE, including mobility control information for the UE. The second RRC connection reconfiguration message may 

Claim 26
The claim represent the base station device recited in and performing the method of claim 20. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 20 above.

Claim 27
The claim is rejected using the same grounds and motivation used for rejecting claim 21 above.

Claim 28
The claim is rejected using the same grounds and motivation used for rejecting claim 22 above.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure:
ZTE (“Discussion on IAB Node Discovery and Selection", 3GPP TSG-RAN WG2 Meeting #102 bis; R2-1807401, Busan, Korea, 21-25 May 2018 (05/2018)), hereinafter After connected to the parent IAB node, IAB node may acquire initial configuration parameters and perform measurement of neighboring cells. In addition, IAB node may report its surrounding topology information to centralized topology management entity, e.g. information of neighboring cells, channel quality of radio links and so on. After the centralized entity acquires the topology information report from IAB node, it can decide which IAB node is the best parent IAB node of this IAB and keep this IAB node informed of its decision. If the best parent IAB node is not the current serving IAB node, the IAB may detach from the current serving IAB node and connect or handover to the IAB node indicated by the centralized topology management entity, etc. Also see fig. and associated steps in pgs.3-4. Therefore, Sirotkin may also be combined with ZTE using the same motivation and thereby reads on all of the present claims.
ZTE_ R2-1807401 is provided in the IDS filed 11/12/2020.

Ulupinar, et al. (US 2010/0260096 A1). See abstract, facilitate packet routing among relay eNBs in a wireless network. Packet data convergence protocol (PDCP) layer communications from a user equipment (UE) can terminate at a donor evolved Node B (eNB) and vice versa. In this regard, a relay application protocol (RAPP) layer is defined to transport application layer control data among relay eNBs to facilitate appropriate routing. RAPP layer messages can be similar to control messages at other application layers, such as S1-AP, X2, etc., while additionally including a relay UE identifier for routing the messages among relay eNBs. Also see fig.7 and associated text in pars. 0112-0114, UE 110 can transmit measurement reports 702 to relay eNB 104 that can include one or more communications metrics related to one or more surrounding eNBs (e.g., signal-to-noise ratio (SNR) and/or the like). Relay eNB 104 can make a handover decision 704 based at least in part on the measurement reports (e.g., where donor eNB 102 has a more desirable SNR or other communication metric, desired services, and/or the like). In this example, relay eNB 104 determines to handover UE 110 to donor eNB 102 and transmits a handover request-R 706 to the donor eNB 102 (e.g., through one or more other relay eNBs or otherwise). The handover request-R 706 can be defined for RAPP communications and can be similar to a handover request message in an X2 interface additionally including information regarding relay radio bearer IDs to be setup, RRC context information, control plane security information, etc. Therefore, Ulupinar, et al. broadly reads at least on all of the limitations in claims 20-22 and 26-28.

Van Phan, et al. (US 2012/0315916 A1). See abstract: method for continuing transmission during handover, wherein a communication connection is established between a source base station and a mobile relay base station comprising a distributed antenna system (DAS). The DAS includes multiple spatially distributed antenna units (DAUs), wherein at least part of the DAUs are used for forming a cluster of sub-cells within a coverage area of the mobile relay base station and at least part of the DAUs are used for communicating with a fixed cellular network infrastructure over multiple backhaul links. A first backhaul link is then handed over from the source base station to a target base 
Therefore, Van Phan, et al. broadly reads at least on all of the limitations in claims 20-22 and 26-28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MAGDI ELHAG/           Primary Examiner, Art Unit 2641